Citation Nr: 1339908	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On his VA Form 9, the Veteran had originally requested a Board hearing.  In August 2013, the Veteran withdrew that hearing request.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In an August 2013 communication, the Veteran, through his representative, withdrew his appeal on the issue of service connection for sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204(a).

In an August 2013 communication, the Veteran, through his representative, withdrew the claim of service connection for sleep apnea.  This communication was accompanied by a letter from the Veteran authorizing the withdrawal.  See 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of service connection for sleep apnea is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


